             Case 2:20-mj-00122-EFB Document 21 Filed 11/10/20 Page 1 of 3

1

2

3

4

5

6

7
                                UNITED STATES DISTRICT COURT
8
                               EASTERN DISTRICT OF CALIFORNIA
9
10

11   In the Matter of the Extradition of         ) Case No. 2:20-MJ-0122-EFB
                                                 )
12         ANDREY SLOBODA                        )
                                                 )
13                                               )
                                                 )
14                                               )

15

16                       CERTIFICATION OF EXTRADITABILITY AND

17                                  ORDER OF COMMITMENT

18         The Court has received the Complaint filed on August 12, 2020, by Justin Lee,

19   Assistant United States Attorney for the Eastern District of California, pursuant to the

20   request of the Government of Costa Rica, for the extradition of Andrey Sloboda. The Court

21   has also received an affidavit executed by Andrey Sloboda and witnessed by his attorney.

22         On November 10, 2020, Andrey Sloboda appeared before the Court in open session,

23   accompanied by his attorney, and in the presence of the aforementioned Assistant United

24   States Attorney. The Court addressed Andrey Sloboda and is satisfied that he is aware of

25   his rights as set forth in the affidavit of consent to extradition and that the affidavit was

26   executed knowingly and voluntarily.

27         Inasmuch as Andrey Sloboda has conceded that he is extraditable on the charges for

28   which extradition was requested, and has consented to a certification by this Court to that


                                                    1
                Case 2:20-mj-00122-EFB Document 21 Filed 11/10/20 Page 2 of 3

1    effect, and has further consented to remain in the custody of the United States Marshal

2    pending arrival of duly authorized representatives of the Government of Costa Rica to

3    effect his transfer to Costa Rica, the Court finds on the basis of the record herein and the

4    representations of Andrey Sloboda and counsel that:

5          1. The undersigned judicial officer is authorized under 18 U.S.C. § 3184 to conduct an

6             extradition hearing;

7          2. The Court has personal jurisdiction over Andrey Sloboda and subject matter

8             jurisdiction over the case;

9          3. There is currently in force an extradition treaty between the Government of the

10            United States and the Government of Costa Rica, Extradition Treaty Between the

11            Government of the United States of America and the Government of the Republic of

12            Costa Rica, U.S.-Costa Rica, Dec. 4, 1982, S. TREATY DOC. 98-17 (1984) (“Treaty”).

13         4. Andrey Sloboda, in Costa Rica, was charged with and convicted of the crime of

14            Simple Homicide, in violation of Costa Rica’s Criminal Code (law 4573), Article 111;

15         5. This offense constitutes an extraditable offense within the meaning of Article 2 of

16            the Treaty;

17         6. Costa Rica seeks the extradition of Andrey Sloboda so that he may serve an

18            eighteen-year prison sentence as a result of his conviction; and

19         7. Andrey Sloboda has stipulated that there is probable cause to believe that he

20            committed the offense for which extradition is sought.

21            Based on the foregoing, the Court concludes that Andrey Sloboda is extraditable for

22   the offense for which extradition was requested and certifies this finding to the Secretary

23   of State as required under 18 U.S.C. § 3184.

24   ///

25   ///

26   ///

27   ///

28   ///



                                                     2
             Case 2:20-mj-00122-EFB Document 21 Filed 11/10/20 Page 3 of 3

1          IT IS THEREFORE ORDERED that the Clerk of the Court deliver to the Assistant

2    United Sates Attorney a certified copy of this Certification of Extraditability and the

3    executed Affidavit of Consent to Extradition and, further, that the Clerk forward certified

4    copies of the same to the Secretary of State (to the attention of the Legal Adviser) and the

5    Director, Office of International Affairs, Criminal Division, U.S. Department of Justice, in

6    Washington, D.C., for the appropriate disposition.

7          IT IS FURTHER ORDERED that Andrey Sloboda be committed to the custody of

8    the United States Marshal pending final disposition of this matter by the Secretary of

9    State and arrival of duly authorized representatives of Costa Rica, at which time Andrey

10   Sloboda will be transferred to the custody of such authorized representatives of Costa Rica

11   at such time and place as mutually agreed upon by the United States Marshal and the

12   duly authorized representatives of the Government of Costa Rica to be transported to

13   Costa Rica.

14         SO ORDERED, this 10th day of November, 2020.

15

16

17

18
                                                   Hon. EDMUND F. BRENNAN
19                                                 United States Magistrate Judge
                                                   Eastern District of California
20

21

22

23

24

25

26

27

28


                                                   3
